DLD-084                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1847
                                       ___________

                               JAY BONANZA BRILEY,
                                        Appellant

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA;
                          WARDEN LORETTO FCI
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                               (W.D. Pa. No. 3-14-cv-00193)
                     District Court Judge: Honorable Kim R. Gibson
                      ____________________________________

                   Submitted on Motion for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   December 17, 2015

      Before: CHAGARES, GREENAWAY, JR., and SLOVITER, Circuit Judges

                                 (Filed: January 14, 2016)
                                        _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Jay Bonanza Briley, a federal inmate, filed a petition for a writ of habeas corpus

under 28 U.S.C. § 2241 seeking to challenge the Bureau of Prison’s (“BOP”)

determination that a Greater Security Management Variable should be applied to his

custody classification.1 The District Court determined that such a challenge was not

cognizable in federal habeas and dismissed the petition. Briley appealed, and the

appellees moved for summary action. Because this appeal presents no substantial

question, we will grant the appellees’ motion and summarily affirm. See 3d Cir. L.A.R.

27.4; I.O.P. 10.6.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the District Court’s dismissal order. See United States v. Friedland, 83 F.3d 1531, 1542

(3d Cir. 1996).

       We agree with the District Court that Briley’s challenge to his custody

classification is not cognizable in a § 2241 petition because he does not challenge the

basic fact or duration of his imprisonment, which is the “essence of habeas.” See Preiser

v. Rodriguez, 411 U.S. 475, 484 (1973). Nor does Briley’s claim challenge the

“execution” of his sentence within the narrow jurisdictional ambit described in Woodall


1
 When BOP concludes that an inmate, like Briley, represents a greater security risk than
his normal security level would suggest, he is assigned a Greater Security Management
Variable. See BOP Program Statement 5100.08. Briley alleged that because of this
enhancement in his security score, he was assigned to a “low-security” prison instead of a
“prison-camp.”

                                             2
v. Federal Bureau of Prisons, 432 F.3d 235, 241 (3d Cir. 2005). Woodall held that a

prisoner could bring a § 2241 petition challenging a BOP regulation that limited

placement in a Community Corrections Center. We noted that “[c]arrying out a sentence

through detention in [such a facility was] very different than carrying out a sentence in an

ordinary penal institution.” Id. at 243. Specifically, we determined that Woodall sought

something well “more than a simple transfer,” observing that his claims “crossed[ed] the

line beyond a challenge to, for example, a garden variety prison transfer.” Id. Here, we

agree with the District Court that Briley’s claims are much more akin to the “garden

variety” custody levels that Woodall indicated were excluded from the scope of § 2241.

Relatedly, we note, prisoners have no constitutional right to a particular classification.

Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976). Thus, the District Court correctly

dismissed Briley’s § 2241 petition. See Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir.

2002) (“[W]hen the challenge is to a condition of confinement such that a finding in

plaintiff’s favor would not alter his sentence or undo his conviction, [a civil rights action]

is appropriate.”).

       Accordingly, we will grant the appellees’ motion and summarily affirm the

judgment of the District Court.




                                              3